*901OPINION.
Lansdon:
The waivers adduced in evidence by the respondent prove that the time for the assessment of additional taxes against each of the three members of the affiliated group here involved was extended as provided by law to December 31, 1926. The deficiency notice was mailed on March 23, 1926, which was within the time limit as extended by such waivers. The asserted deficiencies have not been barred by the statute of limitations.
In its report in this proceeding, at page 826, 18 B. T. A., this Board held that the deficiencies asserted against the affiliated group for the year 1919, in the amount of $40,149, had been extinguished by the statute of limitations. The Commissioner erroneously excluded the amount of such deficiencies from the petitioners’ invested capital for 1920. Lancaster Lens Co., 10 B. T. A. 1153; National Products Co., 11 B. T. A. 511; Green River Distilling Co., 16 B. T. A. 395; S. Davidson & Bros., Inc., 21 B. T. A. 638.

Decision will be entered under Rule 50.